Citation Nr: 1709267	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  08-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for a right knee condition, to include status post total knee replacement (TKR), from July 1, 2010. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1978 to February 1981 and from May 1988 to October 1998.  He was given several awards, including the Sea Service Deployment Ribbon, the Meritorious Unit Commendation Ribbon, and the Navy Achievement Medal.  

This matter comes to the Board of Veterans Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran a temporary total rating based upon convalescence following right knee surgery from June 12, 2006 to September 30, 2006, and continued a 10 percent rating thereafter.  In February 2010, the RO granted the Veteran a temporary total rating based upon convalescence following right knee surgery from May 29, 2009 to June 30, 2010, and granted a 30 percent rating thereafter.  

Because the Veteran was in receipt of a 100 percent rating from June 12, 2006 to September 30, 2006 and from May 29, 2009 to June 30, 2010 and that rating is the highest available under the rating schedule, the Board addressed the periods in which the Veteran was not in receipt of a 100 percent rating in a September 2015 decision.  In that decision, the Board granted entitlement to an increased rating of 20 percent, but not higher, for the Veteran's right knee condition from October 1, 2006 to May 29, 2009.  The Board then remanded the remaining issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

1. The Veteran's right TKR has been manifested by chronic residuals consisting of severe painful motion. 



CONCLUSION OF LAW

1. The criteria for a rating of 60 percent, for a right knee condition, to include status post TKR, from July 1, 2010 to the present have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5261, 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim available.  VA attempted to retrieve additional medical treatment records in support of the Veteran's claim from the Gulf Coast Medical Center on August 19, 2016 and August 27, 2016 but did not receive a response from the Center.  

The Veteran was also afforded VA examinations in connection with his claim.  An additional VA examination was scheduled for July 6, 2016 to ascertain the Veteran's current level of disability; however, the Veteran failed to appear at this examination and provided no reason for his failure to report.  When a Veteran fails to report for an examination scheduled in conjunction with a compensation claim, without good cause, such as in this case, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  The Board finds that the Veteran has not provided good cause, or any reasoning, for his failure to report, therefore, the Board may proceed with its adjudication based on the evidence already in his claims file.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Increased Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. 

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (b). VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran contends that his right TKR warrants a rating in excess of 30 percent from July 1, 2010.  

The Veteran's right TKR is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 as a right total knee arthroplasty.  Under Diagnostic Code 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability. After this period has ended, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness. With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to Diagnostic Codes 5256, 5261, and 5262.  The minimum rating for a knee replacement with prosthesis is 30 percent, the Veteran's current evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran underwent a right TKR on May 29, 2009.  In a February 2010 rating decision, a 100 percent rating was assigned for the Veteran's right total knee replacement, effective May 29, 2009 and a 30 percent rating was assigned, effective July 1, 2010. 

The Veteran was afforded a VA examination in October 2012.  The examiner took a medical history from the Veteran who reported that he had no post-operative complications and issues.  He complained of a weird feeling, but stated that overall his knee was stable and strong.  The Veteran reported that he did have flare-ups of aching pain during weather changes.  After performing a physical examination, the examiner found that the Veteran had no residuals from the TKR to include intermediate degrees of residual weakness, pain, or limitation of motion and/or chronic residuals consisting of severe painful motion or weakness.  However, the examiner also noted that the Veteran utilized locomotive devices (crutches occasionally and canes constantly).  The examiner noted that the Veteran's right knee disability would not prevent him from obtaining or maintaining gainful employment in his previous field of new home sales.  See October 2012 VA Examination.  

In a December 2012 letter, the Veteran stated that he has suffered for years, even being hospitalized for periods of time, and has been monitored monthly by VA due to his disabling condition.  He averred that he is constantly in pain and can only stand for three to four hours a day before he must rest.  The Veteran went on to withdraw a hearing request, stating that he did not have the strength or ability to be involved in the hearing process.  See December 2012 Correspondence.   Along with the letter, the Veteran submitted the Optional Appeal Hearings Form, noting that he would like to move forward with the process without a hearing due to pain and suffering.  See Optional Appeal Hearings Form. 

The Veteran also submitted buddy statements from friends and family members who have witnessed his pain and suffering.  These statements were provided in support of the Veteran's application for an automobile with adaptive equipment; however, they detail the Veteran's physical limitations due to his knee disability: difficulty walking, driving, and performing normal daily activities, due to chronic, significant pain.  They also discuss the toll these functional limitations have had on the Veteran emotionally.  See Buddy Statements.   

As previously discussed, an additional examination was scheduled for July 6, 2016 to assess the Veteran's current disability but the Veteran failed to report.  

The VA Examination of record is probative.  However, the Veteran's lay testimony regarding his right knee disability is also competent and credible, as he has consistently expressed the pain he experiences due to his right knee disability, and how such pain causes him functional problems in everyday life.  The Board finds that he is undoubtedly competent to report that he experiences severe painful motion and the credibility of his statements is supported by several statements from friends and family members who have firsthand knowledge of his severe pain and suffering.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of fact contention.  Not all competent evidence is of equal value.  

In light of the above, the Board finds that the Veteran's testimony should be afforded the greatest amount of weight as it is supported by additional lay statements from others who have witnessed the painful motion he endures in day to day life.  It is also supported by medical evidence which shows that the Veteran's TKR is productive of pain, specifically a "weird feeling" and aching upon weather changes and the use of a brace or a cane on a regular basis indicative of weakness and/or instability.  Moreover, it is clear from the lay statements that the Veteran suffers from significant functional loss.  Thus, the Board finds that the Veteran's testimony and lay evidence is the most probative evidence regarding the current status of his right knee disability.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes the symptomatology associated with the Veteran's right TKR most nearly approximates, at most a 60 percent evaluation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Extraschedular Consideration

The Board considered whether this claim should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (which is a component of a claim for an increased rating).  See Bagwell v. Brown 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board does not find that referral for an extraschedular rating is warranted.  The Veteran complains of severe knee pain and associated symptoms.  He has limited motion and stiffness.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code corresponding with total knee replacement provides disability ratings on the basis of chronic residuals consisting of severe painful motion or weakness and limitation of motion.  See 38 C.F.R. § 4.71(a), DC 5055.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short there is nothing exceptional or unusual about the Veteran's knee disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) (2016).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effects of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon "the combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted and the evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 


ORDER

Entitlement to an increased rating of 60 percent, but not higher, for a right knee condition, to include status post total knee replacement (TKR), from July 1, 2010 is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


